Exhibit 10.1

SciClone Pharmaceuticals, Inc.

2005 Equity Incentive Plan

As Amended Through June 7, 2012



--------------------------------------------------------------------------------

1.

  Establishment, Purpose and Term of Plan      1      1.1   

Establishment

     1      1.2   

Purpose

     1      1.3   

Term of Plan

     1   

2.

  Definitions and Construction      1      2.1   

Definitions

     1      2.2   

Construction

     7   

3.

  Administration      7      3.1   

Administration by the Committee

     7      3.2   

Authority of Officers

     8      3.3   

Administration with Respect to Insiders

     8      3.4   

Committee Complying with Section 162(m)

     8      3.5   

Powers of the Committee

     8      3.6   

Option or SAR Repricing

     9      3.7   

Indemnification

     10   

4.

  Shares Subject to Plan      10      4.1   

Maximum Number of Shares Issuable

     10      4.2   

Share Accounting

     10      4.3   

Adjustments for Changes in Capital Structure

     11   

5.

  Eligibility, Participation and Award Limitations      11      5.1   

Persons Eligible for Awards

     11      5.2   

Participation in Plan

     11      5.3   

Award Limitations

     12   

6.

  Stock Options      13      6.1   

Exercise Price

     13      6.2   

Exercisability and Term of Options

     14      6.3   

Payment of Exercise Price

     14      6.4   

Effect of Termination of Service

     15      6.5   

Transferability of Options

     16   

7.

  Stock Appreciation Rights      16      7.1   

Types of SARs Authorized

     16      7.2   

Exercise Price

     16      7.3   

Exercisability and Term of SARs

     16      7.4   

Exercise of SARs

     17      7.5   

Deemed Exercise of SARs

     17      7.6   

Effect of Termination of Service

     17      7.7   

Nontransferability of SARs

     18   



--------------------------------------------------------------------------------

8.

  Stock Awards      18      8.1    Types of Stock Awards Authorized      18     
8.2    Purchase Price      18      8.3    Purchase Period      18      8.4   
Payment of Purchase Price      18      8.5    Vesting and Restrictions on
Transfer      19      8.6    Voting Rights; Dividends and Distributions      19
     8.7    Effect of Termination of Service      19      8.8   
Nontransferability of Stock Award Rights      20   

9.

  Restricted Stock Unit Awards      20      9.1    Grant of Restricted Stock
Unit Awards      20      9.2    Purchase Price      20      9.3    Vesting     
20      9.4    Voting Rights, Dividend Equivalent Rights and Distributions     
20      9.5    Effect of Termination of Service      21      9.6    Settlement
of Restricted Stock Unit Awards      21      9.7    Nontransferability of
Restricted Stock Unit Awards      22   

10.

  Performance Awards      22      10.1    Types of Performance Awards Authorized
     22      10.2    Initial Value of Performance Shares and Performance Units
     22      10.3    Establishment of Performance Period, Performance Goals and
Performance Award Formula      22      10.4    Measurement of Performance Goals
     23      10.5    Settlement of Performance Awards      25      10.6   
Voting Rights; Dividend Equivalent Rights and Distributions      26      10.7   
Effect of Termination of Service      27      10.8    Nontransferability of
Performance Awards      27   

11.

  Standard Forms of Award Agreement      27      11.1    Award Agreements     
27      11.2    Authority to Vary Terms      27   

12.

  Change in Control      27      12.1    Effect of Change in Control on Options
and SARs      27      12.2    Effect of Change in Control on Stock Awards,
Restricted Stock Unit Awards and Performance Awards      28   

13.

  Compliance with Securities Law      28   



--------------------------------------------------------------------------------

14.

  Tax Withholding      29      14.1    Tax Withholding in General      29     
14.2    Withholding in Shares      29   

15.

  Amendment or Termination of Plan      29   

16.

  Compliance with Section 409A      30      16.1    Awards Subject to
Section 409A      30      16.2    Deferral and/or Distribution Elections      30
     16.3    Subsequent Elections      31      16.4    Distributions Pursuant to
Deferral Elections      31      16.5    Unforeseeable Emergency      31     
16.6    Disabled      32      16.7    Death      32      16.8    No Acceleration
of Distributions      32   

17.

  Miscellaneous Provisions      33      17.1    Repurchase Rights      33     
17.2    Forfeiture Events      33      17.3    Provision of Information      33
     17.4    Rights as Employee, Consultant or Director      33      17.5   
Rights as a Stockholder      34      17.6    Delivery of Title to Shares      34
     17.7    Fractional Shares      34      17.8    Retirement and Welfare Plans
     34      17.9    Beneficiary Designation      34      17.10    Severability
     34      17.11    No Constraint on Corporate Action      35      17.12   
Unfunded Obligation      35      17.13    Choice of Law      35   

Appendix

   Additional Terms and Conditions Applicable to Residents of the People’s
Republic of China under the Sciclone Pharmaceuticals, Inc. 2005 Equity Incentive
Plan   



--------------------------------------------------------------------------------

SciClone Pharmaceuticals, Inc.

2005 Equity Incentive Plan

As Amended Through June 7, 2012

 

  1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1 Establishment. The SciClone Pharmaceuticals, Inc. 2004 Stock Option Plan was
initially established effective May 26, 2004 (the “Initial Plan”). The Initial
Plan is hereby amended and restated in its entirety as the SciClone
Pharmaceuticals, Inc. 2005 Equity Incentive Plan (the “Plan”) effective as of
June 7, 2005, the date of its approval by the stockholders of the Company (the
“Effective Date”).

1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Stock Purchase Rights, Stock Bonuses, Restricted Stock Units,
Performance Shares and Performance Units.

1.3 Term of Plan. The Plan shall continue in effect until its termination by the
Committee; provided however, that all Awards shall be granted, if at all, within
ten (10) years from the Effective Date.

 

  2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.

(b) “Appendix” means the Appendix to this Plan applicable to Participants who
are residents of the People’s Republic of China.

(c) “Award” means any Option, Stock Appreciation Right, Stock Purchase Right,
Stock Bonus, Restricted Stock Unit, Performance Share or Performance Unit
granted under the Plan.

 

1



--------------------------------------------------------------------------------

(d) “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means, unless such term or an equivalent term is otherwise defined
with respect to an Award by the Participant’s Award Agreement or by a written
contract of employment or service, any of the following: (i) the Participant’s
theft, dishonesty, willful misconduct, breach of fiduciary duty for personal
profit, or falsification of any Participating Company documents or records;
(ii) the Participant’s material failure to abide by a Participating Company’s
code of conduct or other policies (including, without limitation, policies
relating to confidentiality and reasonable workplace conduct); (iii) the
Participant’s unauthorized use, misappropriation, destruction or diversion of
any tangible or intangible asset or corporate opportunity of a Participating
Company (including, without limitation, the Participant’s improper use or
disclosure of a Participating Company’s confidential or proprietary
information); (iv) any intentional act by the Participant which has a material
detrimental effect on a Participating Company’s reputation or business; (v) the
Participant’s repeated failure or inability to perform any reasonable assigned
duties after written notice from a Participating Company of, and a reasonable
opportunity to cure, such failure or inability; (vi) any material breach by the
Participant of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Participant and a
Participating Company, which breach is not cured pursuant to the terms of such
agreement; or (vii) the Participant’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Participant’s ability
to perform his or her duties with a Participating Company.

(g) “Change in Control” means, unless such term or an equivalent term is
otherwise defined with respect to an Award by the Participant’s Award Agreement
or by a written contract of employment or service, the occurrence of any of the
following:

(i) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting securities of
the Company or, in the case of an Ownership Change Event described in
Section 2.1(z)(iii), the entity to which the assets of the Company were
transferred (the “Transferee”), as the case may be; or

(ii) a liquidation or dissolution of the Company.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
have the right to determine whether multiple sales or exchanges of the voting
securities of the Company or multiple Ownership Change Events are related, and
its determination shall be final, binding and conclusive.

 

2



--------------------------------------------------------------------------------

(h) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

(i) “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

(j) “Company” means SciClone Pharmaceuticals, Inc., a Delaware corporation, or
any successor corporation thereto.

(k) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on a Form S-8 Registration Statement under the
Securities Act.

(l) “Covered Employee” means any Employee who is or may become a “covered
employee” as defined in Section 162(m), or any successor statute, and who is
designated, either as an individual Employee or a member of a class of
Employees, by the Committee no later than (i) the date ninety (90) days after
the beginning of the Performance Period, or (ii) the date on which twenty-five
percent (25%) of the Performance Period has elapsed, as a “Covered Employee”
under this Plan for such applicable Performance Period.

(m) “Director” means a member of the Board.

(n) “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.

(o) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.

(p) “Employee” means any person treated as an employee (including an Officer or
a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee with respect to any Incentive Stock Option
granted to such person, who is an employee for purposes of Section 422 of the
Code; provided, however, that neither service as a member of the Board nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan. The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For

 

3



--------------------------------------------------------------------------------

purposes of an individual’s rights, if any, under the terms of the Plan as of
the time of the Company’s determination of whether or not the individual is an
Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

(i) Except as otherwise determined by the Committee, if, on such date, the Stock
is listed on a national or regional securities exchange or market system, the
Fair Market Value of a share of Stock shall be the closing price of a share of
Stock (or the mean of the closing bid and asked prices of a share of Stock if
the Stock is so quoted instead) as quoted on the Nasdaq National Market, The
Nasdaq SmallCap Market or such other national or regional securities exchange or
market system constituting the primary market for the Stock, as reported in The
Wall Street Journal or such other source as the Company deems reliable. If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Committee, in its discretion.

(ii) Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the opening, closing, high, low
or average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day or the
next succeeding trading day or an average determined over a period of trading
days. The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan.

(iii) If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.

(s) “Full Value Award” means any Award settled in Stock, other than (i) an
Option, (ii) a Stock Appreciation Right or (iii) a Stock Purchase Right under
which the Company will receive monetary consideration equal to the Fair Market
Value of the shares subject to such Award.

(t) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

 

4



--------------------------------------------------------------------------------

(u) “Insider” means an Officer, Director or any other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.

(v) “Insider Trading Policy” means the written policy of the Company pertaining
to the purchase, sale, transfer or other disposition of the Company’s equity
securities by Directors, Officers, Employees or other service providers who may
possess material, nonpublic information regarding the Company or its securities.

(w) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.

(x) “Officer” means any person designated by the Board as an officer of the
Company.

(y) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to Section 6.

(z) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of more
than fifty percent (50%) of the voting stock of the Company; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(aa) “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

(bb) “Participant” means any eligible person who has been granted one or more
Awards.

(cc) “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

(dd) “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.

(ee) “Performance Award” means an Award of Performance Shares or Performance
Units.

(ff) “Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 10.3 which provides the
basis for computing the value of a Performance Award at one or more threshold
levels of attainment of the applicable Performance Goal(s) measured as of the
end of the applicable Performance Period.

 

5



--------------------------------------------------------------------------------

(gg) “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) for certain performance-based
compensation paid to Covered Employees.

(hh) “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3.

(ii) “Performance Period” means a period established by the Committee pursuant
to Section 10.3 at the end of which one or more Performance Goals are to be
measured.

(jj) “Performance Share” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 10 to receive a payment equal to the value
of a Performance Share, as determined by the Committee, based on performance.

(kk) “Performance Unit” means a bookkeeping entry representing a right granted
to a Participant pursuant to Section 10 to receive a payment equal to the value
of a Performance Unit, as determined by the Committee, based upon performance.

(ll) “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 9,
respectively, to receive a share of Stock on a date determined in accordance
with the provisions of Section 9, as applicable, and the Participant’s Award
Agreement.

(mm) “Restriction Period” means the period established in accordance with
Section 8.5 during which shares subject to a Stock Award are subject to Vesting
Conditions.

(nn) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

(oo) “SAR” or “Stock Appreciation Right” means a bookkeeping entry representing,
for each share of Stock subject to such SAR, a right granted to a Participant
pursuant to Section 7 to receive payment of an amount equal to the excess, if
any, of the Fair Market Value of a share of Stock on the date of exercise of the
SAR over the exercise price.

(pp) “Section 162(m)” means Section 162(m) of the Code.

(qq) “Section 409A” means Section 409A of the Code (including regulations or
administrative guidelines thereunder).

(rr) “Securities Act” means the Securities Act of 1933, as amended.

(ss) “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders such
Service or a change in the Participating Company for which the Participant
renders such Service, provided that there is no interruption or termination of
the Participant’s Service. Furthermore, a Participant’s Service

 

6



--------------------------------------------------------------------------------

shall not be deemed to have terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company.
However, if any such leave taken by a Participant exceeds ninety (90) days, then
on the ninety-first (91st) day following the commencement of such leave the
Participant’s Service shall be deemed to have terminated unless the
Participant’s right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant’s Award Agreement. A Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the entity for which the Participant performs Service ceasing to
be a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.

(tt) “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.3.

(uu) “Stock Award” means an Award of a Stock Bonus or a Stock Purchase Right.

(vv) “Stock Bonus” means Stock granted to a Participant pursuant to Section 8.

(ww) “Stock Purchase Right” means a right to purchase Stock granted to a
Participant pursuant to Section 8.

(xx) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(yy) “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.

(zz) “Vesting Conditions” mean those conditions established in accordance with
the Plan prior to the satisfaction of which shares subject to an Award remain
subject to forfeiture or a repurchase option in favor of the Company exercisable
for the Participant’s purchase price for such shares upon the Participant’s
termination of Service.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

  3. ADMINISTRATION.

3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.

 

7



--------------------------------------------------------------------------------

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent authority with respect to such matter,
right, obligation, determination or election. The Board or Committee may, in its
discretion, delegate to a committee comprised of one or more Officers the
authority to grant one or more Awards, without further approval of the Board or
the Committee, to any Employee, other than a person who, at the time of such
grant, is an Insider; provided, however, that (a) such Awards shall not be
granted for shares in excess of the maximum aggregate number of shares of Stock
authorized for issuance pursuant to Section 4.1, (b) each such Award which is a
Full Value Award shall be subject to minimum vesting provisions described in
Section 5.3(b), (c) each such Award shall be subject to the terms and conditions
of the appropriate standard form of Award Agreement approved by the Board or the
Committee and shall conform to the provisions of the Plan, and (d) each such
Award shall conform to such limits and guidelines as shall be established from
time to time by resolution of the Board or the Committee.

3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

3.4 Committee Complying with Section 162(m). If the Company is a “publicly held
corporation” within the meaning of Section 162(m), the Board may establish a
Committee of “outside directors” within the meaning of Section 162(m) to approve
the grant of any Award intended to result in the payment of Performance-Based
Compensation.

3.5 Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock, units or monetary value to
be subject to each Award;

(b) to determine the type of Award granted;

(c) to determine the Fair Market Value of shares of Stock or other property;

(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the

 

8



--------------------------------------------------------------------------------

exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

(e) to determine whether an Award will be settled in shares of Stock, cash, or
in any combination thereof;

(f) to approve one or more forms of Award Agreement;

(g) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

(h) to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

(i) without the consent of the affected Participant and notwithstanding the
provisions of any Award Agreement to the contrary, to unilaterally substitute at
any time a Stock Appreciation Right providing for settlement solely in shares of
Stock in place of any outstanding Option, provided that such Stock Appreciation
Right covers the same number of shares of Stock and provides for the same
exercise price (subject in each case to adjustment in accordance with
Section 4.3) as the replaced Option and otherwise provides substantially
equivalent terms and conditions as the replaced Option, as determined by the
Committee;

(j) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

(k) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

3.6 Option or SAR Repricing. Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Board shall
not approve either (a) the cancellation of outstanding Options or SARs and the
grant in substitution therefore of new Options or SARs having a lower exercise
price or (b) the amendment of outstanding Options or SARs to reduce the exercise
price thereof. This paragraph shall not be construed to apply to “issuing or
assuming a stock option in a transaction to which section 424(a) applies,”
within the meaning of Section 424 of the Code.

 

9



--------------------------------------------------------------------------------

3.7 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, members of the Board or the Committee and any
officers or employees of the Participating Company Group to whom authority to
act for the Board, the Committee or the Company is delegated shall be
indemnified by the Company against all reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan, or any right granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 

  4. SHARES SUBJECT TO PLAN.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2 and 4.3, the maximum aggregate number of shares of Stock that may
be issued under the Plan shall be thirteen million six hundred thousand
(13,600,000) shares, and shall consist of authorized but unissued or reacquired
shares of Stock or any combination thereof.

4.2 Share Accounting.

(a) Each share of Stock subject to an Award other than a Full Value Award shall
be counted against the limit set forth in Section 4.1 as one share. Each share
of Stock subject to a Full Value Award shall be counted against the limit as 1.3
shares.

(b) If an outstanding Award for any reason expires or is terminated or canceled
without having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company for an amount not greater than the Participant’s
original purchase price, the shares of Stock allocable to the terminated portion
of such Award or such forfeited or repurchased shares of Stock shall again be
available for issuance under the Plan. Shares of Stock shall not be deemed to
have been issued pursuant to the Plan with respect to any portion of an Award,
other than an Option or SAR, that is settled in cash. Shares withheld or
reacquired by the Company in satisfaction of tax withholding obligations
pursuant to Section 14.2 shall not again be available for issuance under the
Plan. Upon payment in shares of Stock pursuant to the exercise of an SAR, the
number of shares available for issuance under the Plan shall be reduced by the
gross number of shares for which the SAR is exercised. If the exercise price of
an Option is paid by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant, the number of shares available for
issuance under the Plan shall be reduced by the gross number of shares for which
the Option is exercised.

 

10



--------------------------------------------------------------------------------

4.3 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and kind of shares subject to the Plan and to any outstanding Awards, in
the Award limits set forth in Section 5.3 and in the exercise or purchase price
per share under any outstanding Award in order to prevent dilution or
enlargement of Participants’ rights under the Plan. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Awards are exchanged for, converted into, or otherwise
become (whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Awards to provide that such Awards are for New Shares. In the event
of any such amendment, the number of shares subject to, and the exercise or
purchase price per share of, the outstanding Awards shall be adjusted in a fair
and equitable manner as determined by the Committee, in its discretion. Any
fractional share resulting from an adjustment pursuant to this Section 4.3 shall
be rounded down to the nearest whole number, and in no event may the exercise or
purchase price under any Award be decreased to an amount less than the par
value, if any, of the stock subject to such Award. The Committee in its sole
discretion, may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas and Performance Periods. The adjustments
determined by the Committee pursuant to this Section 4.3 shall be final, binding
and conclusive.

The Committee may, without affecting the number of Shares reserved or available
hereunder, authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with Sections 409A and 422 and any related guidance issued
by the U.S. Treasury Department, where applicable.

 

  5. ELIGIBILITY, PARTICIPATION AND AWARD LIMITATIONS.

5.1 Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors.

5.2 Participation in Plan. Awards are granted solely at the discretion of the
Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

 

11



--------------------------------------------------------------------------------

5.3 Award Limitations.

(a) Incentive Stock Option Limitations.

(i) Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.3, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed thirteen million six hundred thousand
(13,600,000) shares. The maximum aggregate number of shares of Stock that may be
issued under the Plan pursuant to all Awards other than Incentive Stock Options
shall be the number of shares determined in accordance with Section 4.1, subject
to adjustment as provided in Section 4.2 and Section 4.3.

(ii) Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 8.2.

(iii) Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.

(b) Limit on Full Value Awards without Minimum Vesting. Except with respect to a
maximum of five percent (5%) of the maximum aggregate number of shares of Stock
that may be issued under the Plan, as provided in Sections 4.1, 4.2 and 4.3, any
Full Value Award which vests on the basis of the Participant’s continued Service
shall not provide for vesting which is any more rapid than over a period of
three (3) years, and any Full Value Award which vests on the basis of the
attainment of performance goals shall not provide for a performance period of
less than twelve (12) months; provided, however, that such limitations

 

12



--------------------------------------------------------------------------------

shall not preclude the acceleration of vesting of any such Award upon the death,
disability, retirement or involuntary termination of Service of the Participant
or upon or following a Change in Control, as determined by the Committee in its
discretion.

(c) Section 162(m) Award Limits. The following limits shall apply to the grant
of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).

(i) Options and SARs. Subject to adjustment as provided in Section 4.3, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than one
million two hundred fifty thousand (1,250,000) shares.

(ii) Stock Awards and Restricted Stock Unit Awards. Subject to adjustment as
provided in Section 4.3, no Employee shall be granted within any fiscal year of
the Company one or more Stock Awards or Restricted Stock Unit Awards, the grant
or vesting of which is based on the attainment of Performance Goals, for more
than seven hundred fifty thousand (750,000) shares.

(iii) Performance Awards. Subject to adjustment as provided in Section 4.3, no
Employee shall be granted (1) Performance Shares which could result in such
Employee receiving more than seven hundred fifty thousand (750,000) shares for
each full fiscal year of the Company contained in the Performance Period for
such Award, or (2) Performance Units which could result in such Employee
receiving more than two million two hundred fifty thousand dollars ($2,250,000)
for each full fiscal year of the Company contained in the Performance Period for
such Award. No Participant may be granted more than one Performance Award for
the same Performance Period.

 

  6. STOCK OPTIONS.

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference, including the provisions of Section 16 with respect to
Section 409A if applicable, and shall comply with and be subject to the
following terms and conditions, subject to the provisions of the Appendix, if
applicable:

6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share of an Option shall be not less than the Fair Market Value of a share
of Stock on the effective date of grant of the Option and (b) no Incentive Stock
Option granted to a Ten Percent Owner shall have an exercise price per share
less than one hundred ten percent (110%) of the Fair Market Value of a share of
Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under the provisions of
Section 424(a) of the Code.

 

13



--------------------------------------------------------------------------------

6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option.
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, each Option shall terminate ten (10) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions.

6.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash or by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price, (iii) by delivery of a properly executed notice of exercise
together with irrevocable instructions to a broker providing for the assignment
to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by such other consideration as may be
approved by the Committee from time to time to the extent permitted by
applicable law, or (v) by any combination thereof. The Committee may at any time
or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. Unless otherwise provided by the Committee, an Option
may not be exercised by tender to the Company, or attestation to the ownership,
of shares of Stock unless such shares either have been owned by the Participant
for more than six (6) months (or such other period, if any, as the Committee may
permit) and not used for another Option exercise by attestation during such
period, or were not acquired, directly or indirectly, from the Company.

(ii) Cashless Exercise. The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to establish, decline to approve
or terminate any program or procedures for the exercise of Options by means of a
Cashless Exercise, including with respect to one or more Participants specified
by the Company notwithstanding that such program or procedures may be available
to other Participants.

 

14



--------------------------------------------------------------------------------

6.4 Effect of Termination of Service.

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee in the
grant of an Option and set forth in the Award Agreement, an Option shall
terminate immediately upon the Participant’s termination of Service to the
extent that it is then unvested and shall be exercisable after the Participant’s
termination of Service to the extent it is then vested only during the
applicable time period determined in accordance with this Section and thereafter
shall terminate:

(i) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the date of expiration of the Option’s term as set forth in the Award
Agreement evidencing such Option (the “Option Expiration Date”).

(ii) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable on the date
on which the Participant’s Service terminated, may be exercised by the
Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the Option Expiration Date.
The Participant’s Service shall be deemed to have terminated on account of death
if the Participant dies within three (3) months after the Participant’s
termination of Service.

(iii) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause or if,
following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause for termination of Service, the Option shall
terminate in its entirety and cease to be exercisable immediately upon such
termination of Service or act.

(iv) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable by the Participant on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination for Cause, if the exercise of an Option within the applicable
time periods set forth in Section 6.4(a) is prevented by the provisions of
Section 13 below, the Option shall remain exercisable until three (3) months (or
such longer period of time as determined by the Committee, in its discretion)
after the date the Participant is notified by the Company that the Option is
exercisable, but in any event no later than the Option Expiration Date.

 

15



--------------------------------------------------------------------------------

(c) Extension if Participant Subject to Section 16(b). Notwithstanding the
foregoing, other than termination for Cause, if a sale within the applicable
time periods set forth in Section 6.4(a) of shares acquired upon the exercise of
the Option would subject the Participant to suit under Section 16(b) of the
Exchange Act, the Option shall remain exercisable until the earliest to occur of
(i) the tenth (10th) day following the date on which a sale of such shares by
the Participant would no longer be subject to such suit, (ii) the one hundred
and ninetieth (190th) day after the Participant’s termination of Service, or
(iii) the Option Expiration Date.

6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, a
Nonstatutory Stock Option shall be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S-8 Registration Statement under the Securities Act.

 

  7. STOCK APPRECIATION RIGHTS.

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference, including provisions of Section 16 with respect
to Section 409A if applicable, and shall comply with and be subject to the
following terms and conditions:

7.1 Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may only be granted concurrently
with the grant of the related Option.

7.2 Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR.

7.3 Exercisability and Term of SARs.

(a) Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not

 

16



--------------------------------------------------------------------------------

given, then the Option shall nevertheless remain exercisable in accordance with
its terms. A Tandem SAR shall terminate and cease to be exercisable no later
than the date on which the related Option expires or is terminated or canceled.
Upon the exercise of a Tandem SAR with respect to some or all of the shares
subject to such SAR, the related Option shall be canceled automatically as to
the number of shares with respect to which the Tandem SAR was exercised. Upon
the exercise of an Option related to a Tandem SAR as to some or all of the
shares subject to such Option, the related Tandem SAR shall be canceled
automatically as to the number of shares with respect to which the related
Option was exercised.

(b) Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR.

7.4 Exercise of SARs. Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made (a) in the case of a Tandem SAR, solely in shares of Stock in a lump sum as
soon as practicable following the date of exercise of the SAR and (b) in the
case of a Freestanding SAR, in cash, shares of Stock, or any combination thereof
as determined by the Committee in compliance with Section 409A. Unless otherwise
provided in the Award Agreement evidencing a Freestanding SAR, payment shall be
made in a lump sum as soon as practicable following the date of exercise of the
SAR. The Award Agreement evidencing any Freestanding SAR may provide for
deferred payment in a lump sum or in installments in compliance with
Section 409A. When payment is to be made in shares of Stock, the number of
shares to be issued shall be determined on the basis of the Fair Market Value of
a share of Stock on the date of exercise of the SAR. For purposes of Section 7,
an SAR shall be deemed exercised on the date on which the Company receives
notice of exercise from the Participant or as otherwise provided in Section 7.5.

7.5 Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.

7.6 Effect of Termination of Service. Subject to earlier termination of the SAR
as otherwise provided herein and unless otherwise provided by the Committee in
the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only to the extent and
during the applicable time period determined in accordance with Section 6.4
(treating the SAR as if it were an Option) and thereafter shall terminate.

 

17



--------------------------------------------------------------------------------

7.7 Nontransferability of SARs. During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An SAR shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Award, a Tandem
SAR related to a Nonstatutory Stock Option or a Freestanding SAR shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 Registration Statement under
the Securities Act.

 

  8. STOCK AWARDS.

Stock Awards shall be evidenced by Award Agreements specifying whether the Award
is a Stock Bonus or a Stock Purchase Right and the number of shares of Stock
subject to the Award, in such form as the Committee shall from time to time
establish. No Stock Award or purported Stock Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement.
Award Agreements evidencing Stock Awards may incorporate all or any of the terms
of the Plan by reference, including the provisions of Section 16 with respect to
Section 409A, if applicable, and shall comply with and be subject to the
following terms and conditions:

8.1 Types of Stock Awards Authorized. Stock Awards may be granted in the form of
either a Stock Bonus or a Stock Purchase Right. Stock Awards may be granted upon
such conditions as the Committee shall determine, including, without limitation,
upon the attainment of one or more Performance Goals described in Section 10.4.
If either the grant of a Stock Award or the lapsing of the Restriction Period is
to be contingent upon the attainment of one or more Performance Goals, the
Committee shall follow procedures substantially equivalent to those set forth in
Sections 10.3 through 10.5(a).

8.2 Purchase Price. The purchase price for shares of Stock issuable under each
Stock Purchase Right shall be established by the Committee in its discretion. No
monetary payment (other than applicable tax withholding) shall be required as a
condition of receiving shares of Stock pursuant to a Stock Bonus, the
consideration for which shall be services actually rendered to a Participating
Company or for its benefit. Notwithstanding the foregoing, if required by
applicable state corporate law, the Participant shall furnish consideration in
the form of cash or past services rendered to a Participating Company or for its
benefit having a value not less than the par value of the shares of Stock
subject to a Stock Award.

8.3 Purchase Period. A Stock Purchase Right shall be exercisable within a period
established by the Committee, which shall in no event exceed thirty (30) days
from the effective date of the grant of the Stock Purchase Right.

8.4 Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Stock Purchase Right shall be made (a) in cash or by check or cash
equivalent, (b) by such other consideration as may be approved by the Committee
from time to time to the extent permitted by applicable law, or (iii) by any
combination thereof. The Committee may at any time or from

 

18



--------------------------------------------------------------------------------

time to time grant Stock Purchase Rights which do not permit all of the
foregoing forms of consideration to be used in payment of the purchase price or
which otherwise restrict one or more forms of consideration.

8.5 Vesting and Restrictions on Transfer. Subject to Section 5.3(b), Shares
issued pursuant to any Stock Award may (but need not) be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8. The Committee, in its discretion,
may provide in any Award Agreement evidencing a Stock Award that, if the
satisfaction of Vesting Conditions with respect to any shares subject to such
Stock Award would otherwise occur on a day on which the sale of such shares
would violate the Company’s Insider Trading Policy, then the satisfaction of the
Vesting Conditions shall automatically be deemed to occur on the next day on
which the sale of such shares would not violate the Insider Trading Policy. Upon
request by the Company, each Participant shall execute any agreement evidencing
such transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions.

8.6 Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during any Restriction Period
applicable to shares subject to a Stock Award, the Participant shall have all of
the rights of a stockholder of the Company holding shares of Stock, including
the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.3, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant is
entitled by reason of the Participant’s Stock Award shall be immediately subject
to the same Vesting Conditions as the shares subject to the Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.

8.7 Effect of Termination of Service. Unless otherwise provided by the Committee
in the Award Agreement evidencing a Stock Award, if a Participant’s Service
terminates for any reason, whether voluntary or involuntary (including the
Participant’s death or disability), then (a) the Company shall have the option
to repurchase for the purchase price paid by the Participant any shares acquired
by the Participant pursuant to a Stock Purchase Right which remain subject to
Vesting Conditions as of the date of the Participant’s termination of Service
and (b) the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Stock Bonus which remain subject to Vesting Conditions
as of the date of the Participant’s termination of Service. The Company shall
have the right to assign at any time any repurchase right it may have, whether
or not such right is then exercisable, to one or more persons as may be selected
by the Company.

 

19



--------------------------------------------------------------------------------

8.8 Nontransferability of Stock Award Rights. Rights to acquire shares of Stock
pursuant to a Stock Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or the laws of descent and distribution. All rights with
respect to a Stock Award granted to a Participant hereunder shall be exercisable
during his or her lifetime only by such Participant or the Participant’s
guardian or legal representative.

 

  9. RESTRICTED STOCK UNIT AWARDS.

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference, including the provisions of Section 16 with
respect to Section 409A, if applicable, and shall comply with and be subject to
the following terms and conditions, subject to the provisions of the Appendix,
if applicable:

9.1 Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3
through 10.5(a).

9.2 Purchase Price. No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock issued upon settlement of the Restricted Stock Unit Award.

9.3 Vesting. Subject to Section 5.3(b), Restricted Stock Unit Awards may (but
need not) be made subject to Vesting Conditions based upon the satisfaction of
such Service requirements, conditions, restrictions or performance criteria,
including, without limitation, Performance Goals as described in Section 10.4,
as shall be established by the Committee and set forth in the Award Agreement
evidencing such Award.

9.4 Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock during the
period beginning on the date such

 

20



--------------------------------------------------------------------------------

Award is granted and ending, with respect to the particular shares subject to
the Award, on the earlier of the date the Award is settled or the date on which
it is terminated. Such Dividend Equivalents, if any, shall be paid by crediting
the Participant with additional whole Restricted Stock Units as of the date of
payment of such cash dividends on Stock. The number of additional Restricted
Stock Units (rounded to the nearest whole number) to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on such date with
respect to the number of shares of Stock represented by the Restricted Stock
Units previously credited to the Participant by (b) the Fair Market Value per
share of Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time (or as soon thereafter as practicable) as the Restricted
Stock Units originally subject to the Restricted Stock Unit Award. In the event
of a dividend or distribution paid in shares of Stock or other property or any
other adjustment made upon a change in the capital structure of the Company as
described in Section 4.3, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.

9.5 Effect of Termination of Service. Unless otherwise provided by the Committee
and set forth in the Award Agreement evidencing a Restricted Stock Unit Award,
if a Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any Restricted Stock Units pursuant to
the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

9.6 Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 9.4) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes. If permitted by the
Committee, subject to the provisions of Section 16 with respect to Section 409A,
the Participant may elect in accordance with terms specified in the Award
Agreement to defer receipt of all or any portion of the shares of Stock or other
property otherwise issuable to the Participant pursuant to this Section, and
such deferred issuance date(s) elected by the Participant shall be set forth in
the Award Agreement. Notwithstanding the foregoing, the Committee, in its
discretion, may provide for settlement of any Restricted Stock Unit Award by
payment to the Participant in cash of an amount equal to the Fair Market Value
on the payment date of the shares of Stock or other property otherwise issuable
to the Participant pursuant to this Section. The Committee, in its discretion,
may provide in any Award Agreement evidencing a Restricted Stock Unit Award
that, if the settlement of the Award with respect to any shares would otherwise
occur on a day on which the sale of such shares would violate the Company’s
Insider Trading Policy, then the settlement with respect to such shares shall
occur on the next day on which the sale of such shares would not violate the
Insider Trading Policy.

 

21



--------------------------------------------------------------------------------

9.7 Nontransferability of Restricted Stock Unit Awards. The right to receive
shares pursuant to a Restricted Stock Unit Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

 

  10. PERFORMANCE AWARDS.

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference, including the provisions of Section 16 with respect to Section 409A,
if applicable, and shall comply with and be subject to the following terms and
conditions:

10.1 Types of Performance Awards Authorized. Performance Awards may be granted
in the form of either Performance Shares or Performance Units. Each Award
Agreement evidencing a Performance Award shall specify the number of Performance
Shares or Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.

10.2 Initial Value of Performance Shares and Performance Units. Unless otherwise
provided by the Committee in granting a Performance Award, each Performance
Share shall have an initial monetary value equal to the Fair Market Value of one
(1) share of Stock, subject to adjustment as provided in Section 4.3, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial monetary value established by the Committee at the time of
grant. The final value payable to the Participant in settlement of a Performance
Award determined on the basis of the applicable Performance Award Formula will
depend on the extent to which Performance Goals established by the Committee are
attained within the applicable Performance Period established by the Committee.

10.3 Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period, Performance Award Formula and one
or more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. Unless otherwise
permitted in compliance with the

 

22



--------------------------------------------------------------------------------

requirements under Section 162(m) with respect to each Performance Award
intended to result in the payment of Performance-Based Compensation, the
Committee shall establish the Performance Goal(s) and Performance Award Formula
applicable to each Performance Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period or
(b) the date on which 25% of the Performance Period has elapsed, and, in any
event, at a time when the outcome of the Performance Goals remains substantially
uncertain. Once established, the Performance Goals and Performance Award Formula
applicable to a Covered Employee shall not be changed during the Performance
Period. The Company shall notify each Participant granted a Performance Award of
the terms of such Award, including the Performance Period, Performance Goal(s)
and Performance Award Formula.

10.4 Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:

(a) Performance Measures. Performance Measures shall have the same meanings as
used in the Company’s financial statements, or, if such terms are not used in
the Company’s financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Company’s industry. Performance Measures shall be calculated with respect to the
Company and each Subsidiary Corporation consolidated therewith for financial
reporting purposes or such division or other business unit as may be selected by
the Committee. For purposes of the Plan, the Performance Measures applicable to
a Performance Award shall be calculated in accordance with generally accepted
accounting principles, but prior to the accrual or payment of any Performance
Award for the same Performance Period and excluding the effect (whether positive
or negative) of any change in accounting standards or any extraordinary, unusual
or nonrecurring item, as determined by the Committee, occurring after the
establishment of the Performance Goals applicable to the Performance Award. Each
such adjustment, if any, shall be made solely for the purpose of providing a
consistent basis from period to period for the calculation of Performance
Measures in order to prevent the dilution or enlargement of the Participant’s
rights with respect to a Performance Award. Performance Measures may be one or
more of the following, as determined by the Committee:

(i) revenue;

(ii) sales;

(iii) expenses;

(iv) operating income;

(v) gross margin;

(vi) operating margin;

(vii) earnings before any one or more of: stock-based compensation expense,
interest, taxes, depreciation and amortization;

 

23



--------------------------------------------------------------------------------

(viii) pre-tax profit;

(ix) net operating income;

(x) net income;

(xi) economic value added;

(xii) free cash flow;

(xiii) operating cash flow;

(xiv) stock price;

(xv) earnings per share;

(xvi) return on stockholder equity;

(xvii) return on capital;

(xviii) return on assets;

(xix) return on investment;

(xx) employee satisfaction;

(xxi) employee retention;

(xxii) balance of cash, cash equivalents and marketable securities;

(xxiii) market share;

(xxiv) number of customers;

(xxv) customer satisfaction;

(xxvi) product development;

(xxvii) completion of a joint venture or other corporate transaction;

(xxviii) completion of identified special project; and

(xxix) overall effectiveness of management.

(b) Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to
an index, budget or other standard selected by the Committee.

 

24



--------------------------------------------------------------------------------

10.5 Settlement of Performance Awards.

(a) Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.

(b) Discretionary Adjustment of Award Formula. In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award granted to any Participant who is not a
Covered Employee to reflect such Participant’s individual performance in his or
her position with the Company or such other factors as the Committee may
determine. If permitted under a Covered Employee’s Award Agreement, the
Committee shall have the discretion, on the basis of such criteria as may be
established by the Committee, to reduce some or all of the value of the
Performance Award that would otherwise be paid to the Covered Employee upon its
settlement notwithstanding the attainment of any Performance Goal and the
resulting value of the Performance Award determined in accordance with the
Performance Award Formula. No such reduction may result in an increase in the
amount payable upon settlement of another Participant’s Performance Award that
is intended to result in Performance-Based Compensation.

(c) Effect of Leaves of Absence. Unless otherwise required by law or a
Participant’s Award Agreement, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty
(30) days in leaves of absence during a Performance Period shall be prorated on
the basis of the number of days of the Participant’s Service during the
Performance Period during which the Participant was not on a leave of absence.

(d) Notice to Participants. As soon as practicable following the Committee’s
determination and certification in accordance with Sections 10.5(a) and (b), the
Company shall notify each Participant of the determination of the Committee.

(e) Payment in Settlement of Performance Awards. Subject to the provisions of
Section 16 with respect to Section 409A, as soon as practicable following the
Committee’s determination and certification in accordance with Sections 10.5(a)
and (b), payment shall be made to each eligible Participant (or such
Participant’s legal representative or other person who acquired the right to
receive such payment by reason of the Participant’s death) of the final value of
the Participant’s Performance Award. Payment of such amount shall be made in
cash, shares of Stock, or a combination thereof as determined by the Committee.
Unless otherwise provided in the Award Agreement evidencing a Performance Award,
payment shall be made in a lump sum. If permitted by the Committee, and subject
to the provisions of Section 16 with respect to Section 409A, the Participant
may elect to defer receipt of all or any portion of the payment to be made to
Participant pursuant to this Section, and such deferred payment

 

25



--------------------------------------------------------------------------------

date(s) elected by the Participant shall be set forth in the Award Agreement. If
any payment is to be made on a deferred basis, the Committee may, but shall not
be obligated to, provide for the payment during the deferral period of Dividend
Equivalents or interest.

(f) Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the value of a share of Stock determined
by the method specified in the Award Agreement. Such methods may include,
without limitation, the closing market price on a specified date (such as the
settlement date) or an average of market prices over a series of trading days.
Shares of Stock issued in payment of any Performance Award may be fully vested
and freely transferable shares or may be shares of Stock subject to Vesting
Conditions as provided in Section 8.5. Any shares subject to Vesting Conditions
shall be evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.

10.6 Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Share Awards until the date of the issuance of such shares, if any
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Performance Share
Award that the Participant shall be entitled to receive Dividend Equivalents
with respect to the payment of cash dividends on Stock during the period
beginning on the date the Award is granted and ending, with respect to the
particular shares subject to the Award, on the earlier of the date on which the
Performance Shares are settled or the date on which they are forfeited. Such
Dividend Equivalents, if any, shall be credited to the Participant in the form
of additional whole Performance Shares as of the date of payment of such cash
dividends on Stock. The number of additional Performance Shares (rounded to the
nearest whole number) to be so credited shall be determined by dividing (a) the
amount of cash dividends paid on the dividend payment date with respect to the
number of shares of Stock represented by the Performance Shares previously
credited to the Participant by (b) the Fair Market Value per share of Stock on
such date. Dividend Equivalents may be paid currently or may be accumulated and
paid to the extent that Performance Shares become nonforfeitable, as determined
by the Committee. Settlement of Dividend Equivalents may be made in cash, shares
of Stock, or a combination thereof as determined by the Committee, and may be
paid on the same basis as settlement of the related Performance Share as
provided in Section 10.5. Dividend Equivalents shall not be paid with respect to
Performance Units. In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.3, appropriate
adjustments shall be made in the Participant’s Performance Share Award so that
it represents the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than normal cash dividends) to
which the Participant would entitled by reason of the shares of Stock issuable
upon settlement of the Performance Share Award, and all such new, substituted or
additional securities or other property shall be immediately subject to the same
Performance Goals as are applicable to the Award.

 

26



--------------------------------------------------------------------------------

10.7 Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Performance Award,
the effect of a Participant’s termination of Service on the Performance Award
shall be as follows:

(a) Death or Disability. If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of days of the Participant’s
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 10.5.

(b) Other Termination of Service. If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety.

10.8 Nontransferability of Performance Awards. Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

  11. STANDARD FORMS OF AWARD AGREEMENT.

11.1 Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Committee and as amended from time to time. Any Award Agreement may consist
of an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms as the Committee may approve
from time to time.

11.2 Authority to Vary Terms. The Committee shall have the authority from time
to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

 

  12. CHANGE IN CONTROL.

12.1 Effect of Change in Control on Options and SARs. Subject to the provisions
of Section 16 with respect to Section 409A if applicable, the Committee may
provide for any one or more of the following:

(a) Accelerated Vesting. The Committee may, in its sole discretion, provide in
any Award Agreement or, in the event of a Change in Control, may take such
actions as it deems appropriate to provide for the acceleration of the
exercisability and vesting in

 

27



--------------------------------------------------------------------------------

connection with such Change in Control of any or all outstanding Options and
SARs and shares acquired upon the exercise of such Options and SARs upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following such Change in Control, and to such extent as the Committee shall
determine.

(b) Assumption or Substitution. In the event of a Change in Control, the
surviving, continuing, successor, or purchasing entity or parent thereof, as the
case may be (the “Acquiror”), may, without the consent of any Participant,
either assume or continue the Company’s rights and obligations under outstanding
Options and SARs or substitute for outstanding Options and SARs substantially
equivalent options and SARs (as the case may be) for the Acquiror’s stock. Any
Options or SARs which are neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised as of the time of
consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

(c) Cash-Out. The Committee may, in its sole discretion and without the consent
of any Participant, determine that, upon the occurrence of a Change in Control,
each or any Option or SAR outstanding immediately prior to the Change in Control
shall be canceled in exchange for a payment with respect to each vested share
(and each unvested share, if so determined by the Committee) of Stock subject to
such canceled Option or SAR in (i) cash, (ii) stock of the Company or of a
corporation or other business entity a party to the Change in Control, or
(iii) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the excess of the Fair Market Value of the
consideration to be paid per share of Stock in the Change in Control over the
exercise price per share under such Option or SAR (the “Spread”). In the event
such determination is made by the Committee, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to Participants in respect of the
vested portion of their canceled Options and SARs as soon as practicable
following the date of the Change in Control and in respect of the unvested
portion of their canceled Options and SARs in accordance with the vesting
schedule applicable to such Awards as in effect prior to the Change in Control.

12.2 Effect of Change in Control on Stock Awards, Restricted Stock Unit Awards
and Performance Awards. Subject to the provisions of Section 16 with respect to
Section 409A if applicable, the Committee may, in its discretion, provide in any
Award Agreement evidencing a Stock Award, Restricted Stock Unit Award or
Performance Award for, or in the event of a Change in control may take such
actions as it deems appropriate to provide for, the lapsing of the Restriction
Period applicable to the shares subject to the Stock Award (and, in the case of
Restricted Stock Units and Performance Awards, acceleration of the vesting and
settlement of such Award) upon such conditions, including termination of the
Participant’s Service prior to, upon, or following such Change in Control, and
to such extent as the Committee shall determine.

 

  13. COMPLIANCE WITH SECURITIES LAW.

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the

 

28



--------------------------------------------------------------------------------

Stock may then be listed. In addition, no Award may be exercised or shares
issued pursuant to an Award unless (a) a registration statement under the
Securities Act shall at the time of such exercise or issuance be in effect with
respect to the shares issuable pursuant to the Award or (b) in the opinion of
legal counsel to the Company, the shares issuable pursuant to the Award may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to issuance of any Stock,
the Company may require the Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

  14. TAX WITHHOLDING.

14.1 Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, to make adequate provision for,
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Participating Company Group with respect to an Award or the
shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
until the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.

14.2 Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

 

  15. AMENDMENT OR TERMINATION OF PLAN.

The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.3), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule, including the rules
of any stock exchange or market system upon which the Stock may then be listed.
No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Committee. Except as provided
by the next sentence, no amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant. Notwithstanding any other provision of the Plan to the contrary,
the Committee may, in its sole and absolute discretion and without the consent
of any

 

29



--------------------------------------------------------------------------------

Participant, amend the Plan or any Award Agreement, to take effect retroactively
or otherwise, as it deems necessary or advisable for the purpose of conforming
the Plan or such Award Agreement to any present or future law, regulation or
rule applicable to the Plan, including, but not limited to, Section 409A.

 

  16. COMPLIANCE WITH SECTION 409A.

16.1 Awards Subject to Section 409A. The provisions of this Section 16 shall
apply to any Award or portion thereof that is or becomes subject to
Section 409A, notwithstanding any provision to the contrary contained in the
Plan or the Award Agreement applicable to such Award. Awards subject to
Section 409A include, without limitation:

(a) Any Nonstatutory Stock Option that permits the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Award.

(b) Any Restricted Stock Unit Award or Performance Award that either
(i) provides by its terms for settlement of all or any portion of the Award on
one or more dates following the Short-Term Deferral Period (as defined below) or
(ii) permits or requires the Participant to elect one or more dates on which the
Award will be settled.

Subject to any applicable U.S. Treasury Regulations promulgated pursuant to
Section 409A or other applicable guidance, the term “Short-Term Deferral Period”
means the period ending on the later of (i) the date that is two and one-half
months from the end of the Company’s fiscal year in which the applicable portion
of the Award is no longer subject to a substantial risk of forfeiture or
(ii) the date that is two and one-half months from the end of the Participant’s
taxable year in which the applicable portion of the Award is no longer subject
to a substantial risk of forfeiture. For this purpose, the term “substantial
risk of forfeiture” shall have the meaning set forth in any applicable U.S.
Treasury Regulations promulgated pursuant to Section 409A or other applicable
guidance.

16.2 Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A or any applicable U.S. Treasury Regulations promulgated
pursuant to Section 409A or other applicable guidance, the following rules shall
apply to any deferral and/or distribution elections (each, an “Election”) that
may be permitted or required by the Committee pursuant to an Award subject to
Section 409A:

(a) All Elections must be in writing and specify the amount of the distribution
in settlement of an Award being deferred, as well as the time and form of
distribution as permitted by this Plan.

(b) All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award may be granted
to such Participant; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Section 409A and is based on
services performed over a period of at least twelve (12) months, then the
Election may be made no later than six (6) months prior to the end of such
period.

(c) Elections shall continue in effect until a written election to revoke or
change such Election is received by the Company, except that a written election
to revoke or change such Election must be made prior to the last day for making
an Election determined in accordance with paragraph (b) above or as permitted by
Section 16.3.

 

30



--------------------------------------------------------------------------------

16.3 Subsequent Elections. Any Award subject to Section 409A which permits a
subsequent Election to delay the distribution or change the form of distribution
in settlement of such Award shall comply with the following requirements:

(a) No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;

(b) Each subsequent Election related to a distribution in settlement of an Award
not described in Section 16.4(b), 16.4(c), or 16.4(f) must result in a delay of
the distribution for a period of not less than five (5) years from the date such
distribution would otherwise have been made; and

(c) No subsequent Election related to a distribution pursuant to Section 16.4(d)
shall be made less than twelve (12) months prior to the date of the first
scheduled payment under such distribution.

16.4 Distributions Pursuant to Deferral Elections. No distribution in settlement
of an Award subject to Section 409A may commence earlier than:

(a) Separation from service (as determined by the Secretary of the United States
Treasury);

(b) The date the Participant becomes Disabled (as defined below);

(c) Death;

(d) A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Committee upon the grant of an Award and set forth in the
Award Agreement evidencing such Award or (ii) specified by the Participant in an
Election complying with the requirements of Section 16.2 and/or 16.3, as
applicable;

(e) To the extent provided by the Secretary of the U.S. Treasury, a change in
the ownership or effective control or the Company or in the ownership of a
substantial portion of the assets of the Company; or

(f) The occurrence of an Unforeseeable Emergency (as defined below).

Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Section 409A(a)(2)(B)(i))
of the Company, no distribution pursuant to Section 16.4(a) in settlement of an
Award subject to Section 409A may be made before the date which is six
(6) months after such Participant’s date of separation from service, or, if
earlier, the date of the Participant’s death.

16.5 Unforeseeable Emergency. The Committee shall have the authority to provide
in the Award Agreement evidencing any Award subject to Section 409A for
distribution

 

31



--------------------------------------------------------------------------------

in settlement of all or a portion of such Award in the event that a Participant
establishes, to the satisfaction of the Committee, the occurrence of an
Unforeseeable Emergency. In such event, the amount(s) distributed with respect
to such Unforeseeable Emergency cannot exceed the amounts necessary to satisfy
such Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution(s), after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). All distributions with respect to an Unforeseeable
Emergency shall be made in a lump sum as soon as practicable following the
Committee’s determination that an Unforeseeable Emergency has occurred.

The occurrence of an Unforeseeable Emergency shall be judged and determined by
the Committee. The Committee’s decision with respect to whether an Unforeseeable
Emergency has occurred and the manner in which, if at all, the distribution in
settlement of an Award shall be altered or modified, shall be final, conclusive,
and not subject to approval or appeal.

16.6 Disabled. The Committee shall have the authority to provide in any Award
subject to Section 409A for distribution in settlement of such Award in the
event that the Participant becomes Disabled. A Participant shall be considered
“Disabled” if either:

(a) the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or

(b) the Participant is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer.

All distributions payable by reason of a Participant becoming Disabled shall be
paid in a lump sum or in periodic installments as established by the
Participant’s Election, commencing as soon as practicable following the date the
Participant becomes Disabled. If the Participant has made no Election with
respect to distributions upon becoming Disabled, all such distributions shall be
paid in a lump sum as soon as practicable following the date the Participant
becomes Disabled.

16.7 Death. If a Participant dies before complete distribution of amounts
payable upon settlement of an Award subject to Section 409A, such undistributed
amounts shall be distributed to his or her beneficiary under the distribution
method for death established by the Participant’s Election as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death. If the Participant has made
no Election with respect to distributions upon death, all such distributions
shall be paid in a lump sum as soon as practicable following the date of the
Participant’s death.

16.8 No Acceleration of Distributions. Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under this Plan, except as provided by Section 409A and/or the
Secretary of the U.S. Treasury.

 

32



--------------------------------------------------------------------------------

  17. MISCELLANEOUS PROVISIONS.

17.1 Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

17.2 Forfeiture Events.

(a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service.

(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever first occurred)
of the financial document embodying such financial reporting requirement.

17.3 Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

17.4 Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.

 

33



--------------------------------------------------------------------------------

17.5 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.3 or another provision of the Plan.

17.6 Delivery of Title to Shares. Subject to any governing rules or regulations,
the Company shall issue or cause to be issued the shares of Stock acquired
pursuant to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one or more of the following: (a) by delivering to the
Participant evidence of book entry shares of Stock credited to the account of
the Participant, (b) by depositing such shares of Stock for the benefit of the
Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.

17.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

17.8 Retirement and Welfare Plans. Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

17.9 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

17.10 Severability. If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.

 

34



--------------------------------------------------------------------------------

17.11 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

17.12 Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any Participating Company for any changes in the value of
any assets which may be invested or reinvested by the Company with respect to
the Plan.

17.13 Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.

 

35



--------------------------------------------------------------------------------

APPENDIX

ADDITIONAL TERMS AND CONDITIONS

APPLICABLE TO RESIDENTS OF

THE PEOPLE’S REPUBLIC OF CHINA

UNDER THE

SCICLONE PHARMACEUTICALS, INC.

2005 EQUITY INCENTIVE PLAN

This Appendix includes additional terms and conditions that govern Awards
granted to Participants in the SciClone Pharmaceuticals, Inc. 2005 Equity
Incentive Plan (the “Plan”) who are residents of the People’s Republic of China
(each a “PRC Participant”). Capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan.

 

A. STOCK OPTIONS.

1. Payment of Exercise Price; Form of Consideration Authorized. Notwithstanding
any provision of Section 6.3(a) of the Plan to the contrary, payment of the
exercise price of any Option held by a PRC Participant shall be effected solely
be means of a Cashless Exercise, as described in Section 6.3(b)(ii) of the Plan.

2. Effect of Termination of Service. Notwithstanding any provision of
Section 6.4 of the Plan to the contrary, no Option held by a PRC Participant
whose Service terminates for any reason shall be exercisable after the first to
occur of (i) the expiration of six (6) months after the date on which the
Participant’s Service terminated, (ii) the Option Expiration Date or (iii) the
last day for exercising the Option as determined under Section 6.4 of the Plan.

 

B. RESTRICTED STOCK UNIT AWARDS.

1. Settlement of Restricted Stock Unit Awards. Notwithstanding any provision of
Section 9.6 of the Plan to the contrary, each agreement evidencing a Restricted
Stock Unit Award held by a PRC Participant shall require an immediate sale on
behalf of the PRC Participant of the shares of Stock issued to the Participant
on each settlement date under the Award. By accepting the Restricted Stock Unit
Award, the PRC Participant shall irrevocably appoint and authorize the Company
as the PRC Participant’s agent to take each of the following actions:

(i) to deposit the shares of Stock issuable to the PRC Participant on the
settlement date to an account established for the benefit of the PRC Participant
with a brokerage firm designated by the Company (the “Brokerage Firm”); and

(ii) to instruct the Brokerage Firm to sell on behalf of the PRC Participant at
the prevailing market price on the settlement date (or on the next trading day
if the settlement date is not a day on which the markets are open for trading)
the shares of Stock deposited with the Brokerage Firm on such settlement date;
and

 

1



--------------------------------------------------------------------------------

(iii) to deduct out of the proceeds of such sale of shares for the benefit of
the Company or any other Participating Company an amount equal to the tax
obligations required to be withheld in accordance with Section 14 of the Plan
(the “Tax Obligations”), and to instruct the Brokerage Firm to pay to the
Company or another Participating Company an amount equal to the Tax Obligations
required to be withheld; and

(iv) to instruct the Brokerage Firm to deliver the proceeds of such sale of
shares, net of brokerage commissions, fees and Tax Obligations withheld, to the
Company for the benefit of the PRC Participant and to be deposited to a
designated custodial account for payment to the PRC Participant; and

(v) to provide to the Brokerage Firm information regarding the details of the
Award and the Tax Obligations, and to authorize the Brokerage Firm to provide to
the Company and any other Participating Company confirmation of the details of
the sale of the shares of Stock.

 

2